            Case
             Case20-13363-PGH
                  20-13438-SMG Doc
                                Doc10-2
                                    3 Filed
                                        Filed03/13/20
                                              03/19/20 Page
                                                        Page1 1ofof1 1




                                               Certificate Number: 17572-FLS-CC-034220802


                                                              17572-FLS-CC-034220802




                    CERTIFICATE OF COUNSELING

I CERTIFY that on March 11, 2020, at 5:47 o'clock PM PDT, Grisell Hernandez
received from Dollar Learning Foundation, Inc., an agency approved pursuant to
11 U.S.C. 111 to provide credit counseling in the Southern District of Florida, an
individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   March 11, 2020                         By:      /s/Linda Duarte


                                               Name: Linda Duarte


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
